Citation Nr: 1138297	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim for entitlement to service connection for a right knee disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence had been received to reopen a claim for entitlement to service connection for a back and neck disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and V. L.

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1948 to April 1957. 

These matters come before the Board of Veterans Appeals (Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran, accompanied by his wife, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for right knee, back, and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In an unappealed August 1992 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a right knee disability on the basis that the Veteran's service treatment records did not show complaint of, or treatment for, a right knee disability.

2.  Evidence added to the record since the August 1992 decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's right knee claim, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  In an unappealed August 1992 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a neck and back disability on the basis that the Veteran's in-service complaint of neck and back stiffness was treated and resolved without residual disability.
 
4.  Evidence added to the record since the August 1992 decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's back and neck claim, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for a right knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  New and material evidence has been received and the claim for entitlement to service connection for a neck and back disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claims for entitlement to service connection for a right knee disability and a neck and back disability, the Board finds that any errors with regard to the duties to notify and/or assist are harmless. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

II.  Applicable Law

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms. See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


II.  Legal Analysis

A.  Right Knee

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a right knee disability.  The record reflects that, in a June 1992 rating decision, the RO denied the Veteran's claim on the basis that his service treatment records (STRs) showed no complaint of, nor treatment for, a right knee condition.  The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the last final, August 1992, rating decision includes the Veteran's STRs, including undated reports of medical examination.  Such records do not show any complaints of, or treatment for a right knee disability.  The Veteran did not submit any evidence to show that he had a current right knee disability.  

Evidence added to the record since the final August 1992 rating decision includes VA outpatient treatment records dated in 2005 and 2006 which show that the Veteran was assessed as having right knee osteoarthritis.  Also of record is a December 2006 letter in which the Veteran's private physician indicated that X-rays of the Veteran's knees showed degenerative joint disease. 

At his May 2011 Travel Board hearing, the Veteran testified that he injured his knee in 1956 while stationed in Germany when he slipped on ice and fell while on maneuvers carrying blankets.  According to the Veteran, he was treated for such injury by a medic at an aid station, where he was given a bandage and medication and put on light duty.  The Veteran also testified that subsequent to his returning to full duty, he went to sick call at least a dozen times for his knees, but that nothing other than being given a plastic bag was done for his knee.  He further indicated that his knee started bothering him again within two months of his discharge from service and that he was treated for his knee by a private physician.  See Transcript (T.) at pages (pp.) 10-13. 

The Board finds this additional evidence is new, in that it was not previously of record at the time of the August 1992 RO denial.  The evidence is also material because it shows that, since service, the Veteran has been diagnosed with a current right knee disability (i.e., osteoarthritis and degenerative joint disease).  The newly submitted evidence, particularly the Veteran's statements and hearing testimony, also addresses the existence of a relationship between his current right knee disability and his active service, which is an unestablished fact necessary to substantiate the claim.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., injuring his knee in-service after falling on ice during maneuvers).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For the purpose of reopening the claim, the Veteran is presumed credible in this regard.  Further, the new evidence is not cumulative or redundant.  

Accordingly, the Board finds that new and material evidence has been presented and the Veteran's claim of entitlement to service connection for a right knee disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (in evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion). 

B.  Neck and Back

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a neck and back disability.  The record reflects that in a June 1992 rating decision, the RO denied the Veteran's claim on the basis that, although December 1955 STRs show that he complained of a stiff neck and back and was diagnosed with acute myositis, such condition was treated and resolved without complaint.  The RO also noted that there was no mention of a back problem on the Veteran's discharge examination.  The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the last final, August 1992, rating decision includes STRs dated in December 1955 which show that, while stationed in Germany, the Veteran complained of experiencing a stiff neck and back.  He was diagnosed with acute, bilateral sternocleidoma stoideus myositis, noted to have been incurred in the line of duty.  The Veteran did not submit any evidence to show that he had a current neck and/or back disability.

Evidence added to the record since the final August 1992 rating decision includes VA outpatient treatment records dated in 2005 and 2006 which show that the Veteran complained of experiencing chronic back pain and was diagnosed with and/or assessed as having osteoarthritis and spinal stenosis.  Also of record is a December 2006 letter from a private physician in which he indicates that X-rays of the Veteran's cervical and lumbar spine show moderate degenerative joint disease with intervertebral disc disease.  The examiner also reported that a CT scan of the Veteran's lumbar spine showed moderate degenerative joint disease without central canal stenosis, neuroforaminal narrowing L5-S1 and old fractures T12 and L1 transverse processes.  The examiner also opined that he believed that the Veteran should be compensated as service-connected for his back injury.

Also of record is the May 2011 Travel Board hearing transcript which shows that the Veteran indicated that he injured his back in 1955 while lifting a 50-caliber machine gun up into the turret of an M-10 personnel carrier.  T. at pg. 6-8. 

The Board finds this additional evidence is new, in that it was not previously of record at the time of the August 1992 RO denial.  The evidence is also material because it shows that since service, the Veteran has been diagnosed with current back and neck disabilities.  The newly submitted evidence, particularly the Veteran's statements and hearing testimony and the December 2006 statement from the Veteran's physician, also addresses the existence of a relationship between the Veteran's current back and neck disabilities and his active service, which is an unestablished fact necessary to substantiate the claim.  Further, the new evidence is not cumulative or redundant.  

Accordingly, the Board finds that new and material evidence has been presented and the Veteran's claim of entitlement to service connection for a back and neck disability is reopened.  See Shade v. Shinseki, supra. 


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a right knee disability is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, the appeal to reopen the claim for service connection for a back and neck disability is reopened and, to this extent only, the appeal is granted.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a right knee disability, With regard to a current disability, the record reflects that the Veteran has been diagnosed with osteoarthritis and degenerative joint disease.  With respect to an in-service injury or disease, his STRs fail to show that the Veteran complained of, or was treated for, a right knee disability.  Nevertheless, he asserts that such condition is due to an in-service fall on ice in 1956.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., injuring his right knee in service).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, despite the evidence of record and the Veteran's contentions, the record does not show that any examiner, private or VA, has provided an opinion as to the etiology of the Veteran's current right knee condition.  The Board finds that such an opinion is necessary in order to properly adjudicate the Veteran's right knee claim. Therefore, the Board finds that the claim must be remanded for a VA examination and clinical opinion as to the nature and etiology of the Veteran's current right knee disability.

The Veteran further asserts that service connection is warranted is for back and neck disabilities.  With respect to a current disability, the record reflects that the Veteran has been diagnosed with osteoarthritis and spinal stenosis and cervical and lumbar spine degenerative joint disease and/or intervertebral disc disease.  With respect to an in-service injury or disease, the record reflects that in December 1955, he complained of experiencing a stiff neck and back and was diagnosed with acute, bilateral sternocleidoma stoideus myositis.  

A review of the record shows that, although the Veteran has contended that his current back and neck disabilities are due to his documented in-service symptomatology, there is no evidence that he has been provided a VA examination to determine the nature and etiology of his current conditions.  The Board finds that such an examination is necessary in order to properly adjudicate the Veteran's claim.  Therefore, the Board finds that the claims must be remanded for a VA examination and clinical opinion as to the nature and etiology of the Veteran's current back and neck disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his back, neck, and right knee disabilities since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current back, neck, and right knee disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  All current back, neck, and right knee disabilities should be identified.  

a.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed back, neck, and/or right knee disability is related to any incident of service including the documented December 1955 complaints of a stiff neck and back and the Veteran's reported in-service fall on ice in 1956, or whether such a causal relationship to service is unlikely (i.e., less than a 50-50 probability).

b.  If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the above, adjudicate the reopened claims of entitlement to service connection for a right knee disability and entitlement to service connection for a neck and back disability.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


